UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-2221



RICHARD CHANG, a/k/a Chi Ting Chang; GIANT
STEEL ENTERPRISE COMPANY, LIMITED, a Maryland
Corporation; JOHN D. HEMENWAY,

                                          Plaintiffs - Appellants,

          versus


YUE TIAN; MARGAS AND ZAMBETIS INVESTMENTS,
INCORPORATED,

                                           Defendants - Appellees.




                            No. 05-1099



RICHARD CHANG, a/k/a Chi Ting Chang; GIANT
STEEL ENTERPRISE COMPANY, LIMITED, a Maryland
Corporation; JOHN D. HEMENWAY,

                                          Plaintiffs - Appellants,

          versus


YUE TIAN; MARGAS AND ZAMBETIS INVESTMENTS,
INCORPORATED,

                                           Defendants - Appellees.
                           No. 06-1338



RICHARD CHANG, a/k/a Chi Ting Chang, et. al,

                                            Plaintiffs - Appellants,

JOHN D. HEMENWAY,

                                      Party in Interest - Appellant,

          and


GIANT STEEL ENTERPRISE COMPANY, LIMITED, a
Maryland Corporation,

                                                          Plaintiff,

          versus


YUE TIAN; MARGAS AND ZAMBETIS INVESTMENTS,
INCORPORATED,

                                             Defendants - Appellees.



                           No. 06-1935



RICHARD CHANG, a/k/a Chi Ting Chang; GIANT
STEEL ENTERPRISE COMPANY, LIMITED, a MD
Corporation,

                                            Plaintiffs - Appellants,

          versus


YUE TIAN; MARGAS AND ZAMBETIS INVESTMENTS,
INCORPORATED,



                              - 2 -
                                          Defendants - Appellees,

          versus


JOHN D. HEMENWAY,

                                               Party in Interest.




Appeals from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (8:04-
cv-00977-PJM)


Submitted:   March 9, 2007               Decided:     April 30, 2007


Before WILLIAMS, TRAXLER, and KING, Circuit Judges.


Affirmed as modified by unpublished per curiam opinion.


Laurence A. Elgin, Washington, D.C.; Ning Ye, LAW OFFICES OF NING
YE, Flushing, New York, for Appellants. A. Shane Kamkari, KAMKARI
LAW FIRM, Rockville, Maryland; Robert E. Grant, FUREY DOOLAN AND
ABELL, Chevy Chase, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                              - 3 -
PER CURIAM:

            In the first two appeals, Appellants appeal from the

district court’s orders imposing sanctions and dismissing their

civil action because the subject matter is more properly resolved

in   the   appropriate     state   court    (No.    04-2221),      and   denying

reconsideration of that order and imposing additional sanctions

(No. 05-1099).1      Because the latter order was entered while these

cases were before this court on appeal, we previously issued a

limited remand for the district court to address the Fed. R. Civ.

P. 60(b) motion, see Fobian v. Storage Tech. Corp., 164 F.3d 887

(4th Cir. 1999), and for the district court to consider any

substitution of parties pursuant to Fed. R. Civ. P. 25(a)(1), in

light of the death of Plaintiff Richard Chang.           The district court

addressed those issues, reinstating the denial of the motion for

reconsideration and the increased sanctions amount and denying the

motion for substitution.

            Consolidated    with    those   two    appeals   are    Appellants’

appeals from the district court’s orders denying the motion for

substitution    of     parties     and   denying     various       motions   for

reconsideration of that order and other orders entered by the

district court following our limited remand.           We have reviewed the

record and the arguments asserted in the parties’ briefs and find



     1
      Because we have jurisdiction over these appeals, we deny the
Appellee’s motion to dismiss appeals Nos. 04-2221 and 05-1099.

                                    - 4 -
no reversible error.       Accordingly, we affirm the district court’s

disposition of the case and its resolution of the various motions,

except that the court modifies the orders entered after our limited

remand to remove any reference to the ownership of Giant Steel

Enterprise Company, Ltd.2 We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the    court   and     argument   would   not   aid   the

decisional process.



                                                       AFFIRMED AS MODIFIED




     2
      The district court’s rationale for dismissing the case was
that the issues concerned marital property rights, which belong in
the state courts. Following our remand of the case for resolution
of the substitution of parties and the Rule 60(b) motion, the
district court made references to ownership of the corporation as
being resolved. Nothing in the materials before the court suggest
that the ownership issue has been resolved. Thus, we strike such
references from the district court’s orders. We express no opinion
as to the ownership of Giant Steel and the resolution of these
appeals is without prejudice to the parties’ ability to resolve
that issue in the state court if it has not already been so
resolved.

                                    - 5 -